Citation Nr: 0904443	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-28 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for pulmonary emboli and 
chest pain, to include as secondary to service connected Post 
Traumatic Stress Disorder (PTSD).

2. Entitlement to service connection for sleep apnea, to 
include as secondary to service connected PTSD.

3. Entitlement to service connection for gastroesophogeal 
reflux disease (GERD), to include as secondary to service 
connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were previously before the Board in May 
2006 and remanded for additional development. Such 
development has been completed and the case is ready for 
review. 


FINDINGS OF FACT

1. Pulmonary emboli or chest pain was not aggravated or 
incurred during or as a result of active service. 

2. Sleep apnea was not aggravated or incurred during or as a 
result of active service. 

3. GERD was not aggravated or incurred during or as a result 
of active service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for pulmonary emboli or chest pain have not been met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2. The criteria for the establishment of service connection 
for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3. The criteria for the establishment of service connection 
for GERD have not been met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2001 and 
June 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the June 2006 letter. Although this notification 
obligation was not met before the initial RO decision in 
November 2001, the Board finds this timing error non-
prejudicial since his service connection claims are denied, 
rendering the content of the notice moot. Additionally, the 
letters did not provide notice of the information and 
evidence necessary to substantiate a secondary service 
connection claim. However, the Board finds the error non-
prejudicial since secondary service connection notice was 
provided in an August 2003 Statement of the Case, and the 
Veteran had an opportunity to respond to the RO in light of 
this notice subsequent to the September 2008 Supplemental 
Statement of the Case. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The Veteran was not afforded a VA 
examination for his claimed disabilities. The Board finds 
that a VA examination is not necessary to adjudicate the 
claims since nothing in the record shows that his 
disabilities were incurred during his active service or 
secondary to service connected PTSD. Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The Veteran contends that his claimed disabilities are 
secondary to service connected PTSD. The preponderance of the 
evidence is against the Veteran's claims, and they will be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service treatment records do not reflect any complaints or 
treatment for any claimed disability. VA treatment record 
reflect that the Veteran has a current diagnosis of pulmonary 
disorder, sleep apnea, and GERD. There is no medical evidence 
suggesting that these disabilities may be etiologically 
related to active service, and evidence of current treatment 
is not relevant. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

At the June 2003 RO hearing, the Veteran asserts that his 
GERD and breathing disorder are related to stress from his 
PTSD symptoms. He does not recall if a medical provider 
confirmed his contention. It is well-established that 
laypersons, such as the Veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). There is no competent 
medical evidence indicating that the Veteran's claimed 
disabilities are related to PTSD. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Without competent medical 
evidence relating pulmonary emboli, sleep apnea, or GERD to 
service connected PTSD or an incident of active service, the 
claims are denied.  


ORDER

Service connection for pulmonary emboli is denied.

Service connection for sleep apnea is denied.

Service connection for GERD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


